COURT OF APPEALS OF VIRGINIA


Present: Judges Baker, Annunziata and Senior Judge Hodges
Argued at Norfolk, Virginia


DOROTHY NORTON

v.   Record No. 1974-95-1                  MEMORANDUM OPINION * BY
                                          JUDGE WILLIAM H. HODGES
OPTON, INC. AND                                 MAY 7, 1996
 HARTFORD CASUALTY INSURANCE COMPANY


         FROM THE VIRGINIA WORKERS' COMPENSATION COMMISSION
            Annette Miller (Parker, Pollard & Brown, on
            brief), for appellant.

            S. Vernon Priddy, III (Mary Louise Kramer;
            Matthew J. Ide; Sands, Anderson, Marks &
            Miller, on brief), for appellees.



     Dorothy Norton ("claimant") appeals a decision of the

Workers' Compensation Commission ("commission") denying her

application which alleged an injury by accident arising out of

and in the course of her employment on November 24, 1993.     Norton

contends that the commission erred in (1) finding that she failed

to prove an "injury by accident"; and (2) arbitrarily

disregarding the deputy commissioner's credibility determination.

 Finding no error, we affirm.
                                 I.

     In December 1992, claimant began working for Opton, Inc.

("employer") on the company's assembly line.   On November 24,

1993, claimant helped her supervisor, Gary Durham, perform
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
repacking work.   This work involved transferring the company's

product from temporary boxes to permanent boxes.   While doing

repacks, claimant assisted Durham in retrieving empty boxes from

overhead shelving.   Claimant testified that, as she began to

place one set of four empty boxes on the floor, she felt a pop

and a slight pain in her back.   Claimant continued to work and

did not report her injury to Durham until November 29, 1993, her

first day back to work after the Thanksgiving holiday.     Claimant

testified that she told Durham she hurt her back "the last night

we worked lifting boxes."   She did not tell him about a

particular lifting incident or that she felt a pop in her back.
     In a January 14, 1994 recorded telephone interview with

Janis Mason, employer's insurance adjuster, claimant said that

her back and right shoulder pain did not start until Thanksgiving

day, the day after she did the repacks.   At that time, she also

did not mention the onset of any sudden pain when she lifted a

particular set of boxes.    Rather, she simply mentioned picking up

numerous boxes and packing them.

     Medical records showed that claimant told doctors that,

after she lifted boxes at work, she felt pain in her back and

right shoulder.   The transcribed notes of Dr. Mendez of the

Riverside Medical Center, the first medical facility claimant

visited, reflected that she lifted a heavy box, while the

handwritten notes stated that she lifted heavy boxes.

     The deputy commissioner awarded claimant medical benefits




                                   2
and temporary total disability benefits, basing his determination

that claimant proved she suffered an injury by accident on

claimant's testimony and the Riverside medical records.    The

deputy commissioner found claimant credible, noting that "she

evidenced no visual or verbal cues that would indicate she was

lying."   The deputy commissioner ruled that any contradictory

information in medical records or the recorded telephone

interview was insignificant.
     The full commission reversed the deputy commissioner's

decision.   In rejecting the deputy commissioner's decision and

finding that claimant did not meet her burden of proof, the

commission relied upon the recorded telephone interview and

various inconsistencies revealed by the medical records.   The

commission noted that, although the insurance adjuster invited

claimant to describe a specific precipitating event, she failed

to provide details of a single event or any symptoms on the

alleged date of the accident.   Instead, claimant related a

general answer of lifting and packing boxes at work all day and

then experiencing pain the next day, as she did to many of her

physicians.   The commission found that, although some of the

medical records related information consistent with an accidental

event on the day before Thanksgiving, they did not describe

events as depicted by claimant's hearing testimony.
                                II.

     On appeal, we view the evidence in the light most favorable




                                 3
to the prevailing party below.    R.G. Moore Bldg. Corp. v.

Mullins, 10 Va. App. 211, 212, 390 S.E.2d 788, 788 (1990).      "In

order to carry [her] burden of proving an 'injury by accident' a

claimant must prove that the cause of [her] injury was an

identifiable incident or sudden precipitating event and that it

resulted in an obvious sudden mechanical or structural change in

the body."    Morris v. Morris, 238 Va. 578, 589, 385 S.E.2d 858,

865 (1989).   Unless we can say as a matter of law that the

claimant's evidence sustained her burden of proof, the

commission's findings are binding and conclusive.    Tomko v.

Michael's Plastering Co., 210 Va. 697, 699, 173 S.E.2d 833, 835

(1970).

     The commission was confronted with claimant's inconsistent

accounts of how and when her injury occurred, and it was up to

the commission to decide the weight to be given to these accounts

and the credibility of the witnesses in awarding or denying the

claimant compensation.    See Pence Nissan Oldsmobile v. Oliver, 20
Va. App. 314, 317, 456 S.E.2d 541, 543 (1995).   The commission

may consider medical histories as party admissions and as

impeachment of the claimant's testimony.    Id. at 319, 456 S.E.2d

at 544.   We find that this rule also applies to admissions made

by a claimant in properly conducted recorded statements.

     Although claimant testified that she felt a pop and a slight

pain in her back when lifting a set of boxes at work, she did not

make this specific claim at any other time.   She failed to




                                  4
mention it during her recorded telephone interview with the

insurance adjuster and she spoke in general terms to her

physicians about lifting heavy boxes at work.    The questions

asked by the insurance adjuster provided claimant ample

opportunity to specify that she suffered immediate pain upon

lifting the last set of boxes and that her injury occurred at

work.    Instead, claimant responded with generalizations about

lifting boxes at work and then feeling pain the next day at home.

A gradually incurred injury or cumulative trauma injury is not

compensable as an "injury by accident."     Morris, 238 Va. at 586,

385 S.E.2d at 863.

        The commission, in its role as fact finder, was entitled to

give little weight to the transcribed version of the Riverside

medical report, which stated that claimant "lifted a heavy box at

work and felt pain in the right of her back."    This transcribed

version conflicted with the handwritten notes, which mentioned

"lifted heavy boxes," and claimant's other previous statements,

which did not support a specific precipitating event.    In

addition, the medical reports which referred to an acute onset of

pain or the pulling of her shoulder did not cite any particular

lifting incident at work as causing an obvious sudden mechanical

or structural change in her body.

        Based upon the inconsistencies between claimant's testimony,

the medical records, and the recorded telephone interview, we

cannot find as a matter of law that claimant met her burden of



                                   5
proof.   In essence, claimant asks us to reweigh the evidence and

the credibility of the witnesses.      We cannot do so on appeal.

See Wagner Enters, Inc. v. Brooks, 12 Va. App. 890, 894, 407
S.E.2d 32, 35 (1991).
                               III.

     "When the deputy commissioner makes an explicit finding of

credibility based upon a witness' demeanor or appearance at the

hearing, the commission may reverse that factual finding when it

articulates a basis for its different conclusion that is

supported by credible evidence."       Bullion Hollow Enters., Inc. v.

Lane, 14 Va. App. 725, 728, 418 S.E.2d 904, 907 (1992).

     The commission acknowledged the deputy commissioner's

credibility finding, and then set forth its specific reasons,

which are supported by the evidence, for rejecting his finding.

The commission found that claimant did not meet her burden of

proof due to the inconsistency between the histories she gave to

her physicians and her hearing testimony.      In addition, the

commission relied upon the claimant's recorded telephone

interview, conducted one and one-half months after her alleged

accident, in which she was invited to describe a specific

incident but she failed to do so.      This recorded statement,

combined with the lack of a consistent medical history of a

specific lifting incident, supports the commission's conclusion

that claimant's hearing testimony was impeached by her own prior

statements.   Accordingly, we cannot say as a matter of law that



                                   6
the commission erred in reversing the deputy commissioner's

credibility determination.

     For the reasons stated, we affirm the commission's decision.

                                    Affirmed.




                                7